Citation Nr: 1132406	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  09-01 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period prior to January 19, 2010.

2.  Entitlement to an evaluation in excess of 70 percent for PTSD for the period beginning January 19, 2010.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1969 to February 1972 and from March 1976 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an evaluation in excess of 50 percent for PTSD and entitlement to TDIU, respectively.  The Veteran timely appealed those issues.

During the pendency of the appeal, the RO assigned a 70 percent evaluation for the Veteran's PTSD, beginning January 19, 2010, in a March 2010 rating decision.  The Board has recharacterized the issues on appeal in accordance with this grant of benefits.

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in November 2010; a transcript of that hearing is associated with the claims file.

The issue of a right hand disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD symptomatology included sleep impairment; hypervigilance; a flattened affect; impaired abstract thinking, with intermittently irrelevant or rambling speech; impaired impulse control; obsessional or ritualistic behavior; and, an inability to maintain effective relationships with a tendency to isolate himself from social interaction.

2.  Throughout the appeal period, the Veteran's PTSD symptomatology did not include persistent hallucinations or delusions, grossly inappropriate behaviors; persistent danger to himself or others; disorientation to time and place; memory loss so significant that he forgets his name and occupation, or those of his close relatives; or, an intermittent inability to perform activities of daily living to include maintaining minimal personal hygiene.

3.  By resolving doubt in favor of the Veteran, the Board assigns an effective date of May 4, 2006 because such is the earliest factually ascertainable date on which an increase in symptomatology occurred following the hospitalization of the Veteran's mother.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent for PTSD, beginning May 4, 2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.400(o), 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for establishing an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  

Here, the Veteran was sent a letter in June 2007 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Such information was additionally reiterated to the Veteran in a May 2008 letter.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and Vet Center treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a November 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran is currently assigned a 50 percent evaluation for his PTSD, effective prior to January 19, 2010, and a 70 percent evaluation for the period beginning and subsequent to January 19, 2010.  Such a disability evaluation is assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411.

Diagnostic Codes 9411 is governed by a General Rating Formula for Mental Disorders.  Under the General Rating Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2010).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2010).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2010).

Unless specifically provided otherwise, the effective date of an award of compensation based on a claim for increase is the date of receipt of the claim or date entitlement arose, whichever is later.  A retroactive increase or additional benefit will not be awarded after basic entitlement has been terminated, such as by severance of service connection.  See 38 C.F.R. § 3.400(o)(1) (2010).  The earliest date as of which it is factually ascertainable that an increase in disability has occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  See 38 C.F.R. § 3.400(o)(2).

The Veteran filed a claim for increased evaluation of his PTSD on May 4, 2007.  The Veteran has asserted on appeal that he is entitled to an evaluation of at least 70 percent for his PTSD throughout the appeal period.  Specifically, in his March 2008 notice of disagreement and his November 2010 hearing, he stated that he keeps his family and friends at a distance and prefers to be by himself, and that if he does visit his family and friends he ends up fighting with them.  He stated that he was restless and depressed.  He indicated that he has not dated anyone in a very long time, and that he lives alone since his mother passed away.  He indicated that he does not allow neighbors in his yard and in fact built a very large privacy fence in order to keep people out of his yard.  He stated in his hearing that he also installed cameras and motion sensors, as well as "booby traps" in order to warn him if someone has entered his property.  The Veteran indicated that he has to have a weapon nearby at all times in order to protect himself and indicated that he normally sleeps with two loaded guns by his side at home.  He stated that he did not trust people and was suspicious.

The Veteran further indicated that he has nightmares and sleep impairment, sleeping approximately 3 hours a night.  He stated that he avoids watching the news on television and other programs that involve gunfire and people fighting, preferring to just watch comedy programs.  He indicated that nobody can show up unannounced and must call before coming to his property, and he is afraid is he will shoot someone if they catch him off guard.  He additionally stated that he checks and rechecks his property, particularly his doors, to make sure they are locked.  He additionally noted that he has placed objects against doors of his garage in order to be able to tell if someone has been on his property.  The Veteran also indicated that he keeps the lights turned off and functions completely in the dark because he does not want people looking through the windows and seeing him.  He indicated that he can never leave his house for a long period of time because he "cannot be gone overnight and guard my house at the same time," instead noting that he cannot leave his house for more than a few hours at a time for fear that someone will break in and rob him.  

He stated that he has not cut his hair in 5 years, that he trimmed 14 inches off at that time, and that he does not shave very often.  He also stated that he mostly wears camouflage, and that he does not feel he needs to conform to anyone else's standards because he has "no intention of performing any social interaction."  Finally, in his notice of disagreement, the Veteran stated that he does not trust people and that he holds back discussing things in treatment because of this distrust.

The Veteran submitted several statements from his friends and family, which generally described a similar picture of the Veteran.  They all describe him as being an isolative individual with a bad temper.  They also describe the Veteran as being moody and suspicious of others.  They noted that he has never dated anyone or married, and that he has very few friends.  They also note that the Veteran has flashbacks and nightmares of Vietnam, trouble sleeping, sleeps with loaded weapons and has difficulty interacting with others and forming any type of relationships with others.

The Board notes that throughout the appeal period the Veteran has attended the Beckley Vet Center for group therapy since 2001.  Generally, those treatment notes demonstrate that the Veteran's affect and participation in group were fair, though the Veteran is occasionally described as being disruptive and talking over other group members, or that the Veteran had trouble staying on topic.

However, the Board notes that in March 2006, the Vet Center records note that the Veteran's PTSD symptomatology was elevated and began to increase due to the stress of his mother being hospitalized.  A July 2006 treatment note reveals that the Veteran began engaging in increasing isolative behaviors-those described above-since the death of his mother.  The Board notes that the exact date of the Veteran's mother's death is unknown and not of record.  

The Veteran underwent a VA examination in December 2007.  At that time, the Veteran reported that he had chronic problems sleeping and that he hears explosions during the night that wake him up.  He reported that this happens 3-4 times a week.  He also reported feeling as if he was back in Vietnam, and that he is easily startled and must sit facing the door in a restaurant.  He was hyperalert all the time.  The Veteran stated he gets nervous and indicated that when there is a storm or lightning he gets more panic attacks, including hyperventilation, palpitations and smothering feelings.  He stated that he has a bad temper and does not trust people.  The Veteran also described putting up a privacy fence to keep away his neighbors, as well as nearly "losing it" when a deputy sheriff showed up at his house unannounced.  He stated that he lives a very isolated life, that he does not want people to visit him and that he "just wants to be left alone."  

The examiner noted that the Veteran had a bad temper and had served jail time in the remote past for assault because of his temper.  He also noted that the Veteran had no children, had never been married and has major problems in maintaining relationships, noting that he stays mostly to himself.  The examiner noted that the Veteran's parents were both dead and that he has two sisters who check in on him as well as a brother.  The Veteran did not have much of a social life.  He was, however, able to dress and wash himself, worked on guns as a hobby, and went out to eat occasionally but always sitting looking at the door.  He would go grocery shopping as needed, and went to doctor's appointments and the Vet Center for treatment.  

On examination, the Veteran was casually dressed with a trimmed beard and long hair.  He appeared tense and edgy, though generally was cooperative and pleasant with an appropriate flow and contention of his conversation.  The Veteran was well-oriented to time, place, and person, without any evidence of active hallucinations or delusions.  The Veteran's attention and concentration were normal and he could perform rudimentary calculations and serial sevens; he gave the days of the week in disorder.  The Veteran's memory and recall were described as slightly impaired.  The Veteran's judgment was intact and there was no evidence of any looseness of associations, flight of ideations or pressured speech.  His fund of knowledge was appropriate for his education level and background, and there were no noted obsessive thoughts or compulsive actions.  The Veteran denied being actively suicidal or homicidal.  

The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 55.  He noted that the Veteran had problems sleeping at night, including hearing explosions that wake him up.  He noted the Veteran was easily startled; had limited social interaction, including not getting out much and only having 3-4 friends; and, that he lives in a house where he recently put up a privacy fence to keep people out.  He also noted the Veteran's past history of jail time for assault.

The Veteran underwent another VA examination on January 19, 2010.  The Veteran reported taking his medication intermittently, but that when he does take it, it calms him down.  He also reported that he lives alone and does not have relationships with people, though he sees one friend regularly and speaks to one of his sisters occasionally so she can "make sure [he's] still alive."  The Veteran interacts overly angry and aggressive to those he perceives to be disrespectful.  The Veteran likes using the internet and restoring old furniture and guns, though he mostly stays on his property alone.  The examiner noted that the Veteran's interpersonal impairment was related to social withdrawal, social distancing, irritability, problems with abstract thinking, verbal outbursts associated with impulse-control issues, and emotional numbing.  The Veteran is further limited by his desire to isolate, avoid crowded situations, social distancing, irritability and problems with abstract thinking.  

On examination, the Veteran was casually and appropriately dressed, though the examiner noted that the Veteran appeared apathetic about his appearance.  He was noted as having long hair, and a long, bushy beard.  The Veteran's body odor was not noticeable, however and the beard appeared clean and combed.  The Veteran was restless and wrung his hands; his speech was spontaneous, clear, coherent and irrelevant, though the Veteran was cooperative.  The Veteran's affect with inappropriate, and he became tearful with discussing events from Vietnam, and at other times laughed when he told of events.  The examiner noted that given the Veteran's endorsement of depression, this behavior was indicative of an affective disconnect from experiencing of emotion.  The Veteran was described as nervous and had attention disturbance.  He was oriented to person, time and place and the Veteran's thought process had circumstantiality and tangentiality to it.  The Veteran's thought content was depersonalized though he had average intelligence and good judgment.  The Veteran did not have any hallucinations or delusions, nor did he display any inappropriate behaviors.  The Veteran had sleep impairment, and reported getting 3-4 hours of sleep a night.  He also reported waking up whenever he hears a noise and that he will go check for the noise; he also reported some problems with daytime drowsiness and fatigue.  The examiner noted that the Veteran did not have any obsessive or ritualistic behavior, panic attack, suicidal or homicidal ideations, and described his impulse control as fair.  The Veteran was able to maintain minimal personal hygiene.  The Veteran was diagnosed with PTSD and assigned a GAF score of 31.

VA treatment records from throughout the appeal period generally demonstrate that the Veteran had a euthymic mood with an appropriate affect, that he did not demonstrate any auditory or visual hallucinations, delusions, or any suicidal or homicidal ideations.  He is generally assigned a GAF score of 55 throughout those records, including after the January 2010 VA examination.

On the basis of the foregoing, the Board finds that a 70 percent evaluation is warranted beginning May 4, 2006, but that a higher evaluation than 70 percent is not warranted throughout the appeal period.  The reasoning is as follows.

The Board notes that the Veteran has engaged in severe isolative behavior, which includes several ritualistic and obsessive behaviors, including rechecking locks several times and "booby trapping" objects and doors around his property in order to tell if people have been on his property.  

Additionally, the Board notes that the Veteran's isolative behavior clearly reflects an inability to establish and maintain effective relationships, including with his siblings who merely check in on him to "make sure he's still alive."  The Veteran's symptomatology clearly demonstrates that he has a desire to engage rarely- if at all- in any social interaction with others.  

Moreover, the Veteran's been described throughout the appeal period as being frustrated and having a bad temper, and he has admitted to not being around people because he gets into fights with them, though it does not appear that he is ever violent in those exchanges.  The Board finds that such a bad temperament is demonstrative of impaired impulse control in this case.  

Finally, the Veteran has problems with his abstract thinking and his speech appears to be intermittently irrelevant or rambling in nature.  Such is demonstrated during the January 2010 VA examination and in the November 2011 hearing, as well as throughout the appeal period, particularly as noted in the Vet Center treatment records.  

However, the Board finds that an evaluation in excess of 70 percent is not warranted on the evidence of record in this case.  Specifically, throughout the appeal period, the Veteran does not demonstrate any hallucinations, delusions, suicidal or homicidal ideations, or any grossly inappropriate behaviors.  The Veteran is also fully oriented to person, time and place throughout the appeal period and does not appear to have any memory loss severe enough that he forgets the names of his close relatives, his own name, or what he used to do for a job.  

Finally, while the Veteran is shown to have some interference with his personal hygiene, such does not appear to be significant in scope.  The Board notes that the Veteran is able to wash and dress himself, though his choice of dress and appearance may not always be conforming to normal social standards.  That notwithstanding, the Board notes that the Veteran did not have body odor, was appropriately and casually dressed throughout the appeal period, and was noted as being able to maintain minimal personal hygiene in the January 2010 VA examination.  

In short, the Board finds that throughout the appeal period, the Veteran's PTSD symptomatology includes sleep impairment; hypervigilance; a flattened affect; impaired abstract thinking, with intermittently irrelevant or rambling speech; impaired impulse control; obsessional or ritualistic behavior; and, an inability to maintain effective relationships with a tendency to isolate himself from social interaction.  The Veteran's PTSD symptomatology throughout the appeal period does not demonstrate persistent hallucinations or delusions, grossly inappropriate behaviors; persistent danger to himself or others; disorientation to time and place; memory loss so significant that he forgets his name and occupation, or those of his close relatives; or, an intermittent inability to perform activities of daily living to include maintaining minimal personal hygiene.  

Such symptomatology in this case more closely approximates to the criteria commensurate with a 70 percent evaluation.  Accordingly, the Board finds that a 70 percent evaluation for PTSD is warranted throughout the appeal period.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  

Moreover, the Board assigns such 70 percent evaluation as effective on May 4, 2006, which is the earliest effective date under the law, as it is one year prior to the Veteran's filing for an increased evaluation.  See 38 C.F.R. § 3.400(o)(2).  The Board notes that the Veteran's symptomatology appeared to worsen in March 2006 when his mother was hospitalized, and that by July 2006 the Veteran's increased socially isolative behavior had begun.  As there is not enough evidence to pinpoint an exact date of increased symptomatology, the Board gives the Veteran the benefit of the doubt in this case by granting the earliest possible effective date available for the increased evaluation.  In reaching the above conclusions the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected PTSD, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 


ORDER

A 70 percent evaluation for PTSD, beginning May 4, 2006, is granted, subject to the regulations controlling the payment of monetary benefits.

An evaluation in excess of 70 percent for PTSD is denied.


REMAND

The Veteran underwent a VA PTSD examination in January 2010 at which time the examiner noted that the Veteran's PTSD symptomatology interfered with the Veteran's occupational functioning.  Specifically, it was noted that the Veteran's PTSD symptomatology required a "highly flexible" work environment and that any employment would require significant accommodations, requiring "little social interaction, simple instructions rather than complex, and would need to involve repetitive tasks."  He noted that the Veteran was at least moderately impaired, and his functioning was impacted by nonlinear thought processes, problems with abstract thinking, irritability and anger outbursts.  

The opinion, however, did not address the Veteran's other service-connected disabilities, including bilateral hearing loss, tinnitus and a left knee disability.  Therefore, a remand is necessary in order to determine what-if any-effect those service-connected disabilities have on the Veteran's ability to obtain and maintain substantially gainful employment, and whether such effects, particularly when aggregated with the above-noted functional impacts of the Veteran's PTSD, produce a disability picture where the Veteran is unable to be substantially gainfully employed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); see also Dunn v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Beckley VA Medical Center, or any other VA medical facility that may have treated the Veteran, since March 2010 and associate those records with the claims file.

2.  Obtain any relevant treatment records from the Beckley Vet Center, or any other Vet Center that may have treated the Veteran, since April 2009 and associate those records with the claims file.

3.  Schedule the Veteran for a VA general medical examination.  The examiner should review the claims file in conjunction with the examination, including the prior ordered examinations, and indicate that such review has occurred.  

Following a claims file review and examination, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, to include his PTSD, left knee disability, bilateral hearing loss, and tinnitus, either alone, or together, are sufficient to preclude substantially gainful employment in light of his professional qualifications and employment history and without consideration of his age or any nonservice-connected disorders.  

The examiner should specifically discuss the Veteran's PTSD symptomatology, particularly the functional impacts of such symptomatology noted in the January 2010 VA examination, as well as the Veteran's functional impacts from his other service-connected disabilities.  Such should also be discussed in light of the Veteran's minimal high school education level, and employment history which includes mostly manual labor-type work and truck driving.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following the above development, review the claims file and readjudicate the Veteran's claim of entitlement to TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


